     Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE WESTERN DISTRICT OF TEXAS

                                     AUSTIN DIVISION



VLSI TECHNOLOGY LLC,
               Plaintiff,                              Lead Case: 1:19-cv-977-ADA

                                                      (Consolidated with Nos. 6:19-cv-254-ADA,
                                                      6:19-cv-255-ADA, 6:19-cv-256-ADA)
        v.


INTEL CORPORATION,
               Defendant.



                  DECLARATION OF CATHERINE L. TROISI, Ph.D.

        I, Catherine L. Troisi, declare as follows:

        1.     I have personal knowledge of the matters discussed in this declaration, or have

looked into the matters and believe them to be correct based on the best of my knowledge

after a reasonable investigation.

I.      INTRODUCTION AND COMPENSATION

        2.     I have been asked by VLSI's counsel to opine on the safety of conducting trial

in person at the Federal Courthouse in Waco, Texas for the United States District Court for

the Western District of Texas in January 2021 in light of the novel coronavirus, as well as to

provide a suggested COVID-19 safety protocol for trial. I have also considered whether the

existence of a potential COVID-19 vaccine is likely to have a material impact on the relative

safety of conducting a trial in late-March/early-April 2021 as compared to starting trial on

January 11, 2021.
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 2 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 3 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 4 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 5 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 6 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 7 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 8 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 9 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 10 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 11 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 12 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 13 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 14 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 15 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 16 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 17 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 18 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 19 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 20 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 21 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 22 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 23 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 24 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 25 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 26 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 27 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 28 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 29 of 30
Case 1:19-cv-00977-ADA Document 391-1 Filed 12/10/20 Page 30 of 30
